Title: Notes on Poplar Forest and on Scott v. Jefferson and Harrison, [ca. 12 May 1812]
From: 
To: 


          ca. 12 May 1812 
          
            
              
            
         
              
            
            123
         
              yds oznabrigs
            
         
            
      
            
              
              
            
            
            
            20.
              blankets
            
            
            
         
            
      
            
              
              
              
            50 needles
         
            
      
            
              
              
              
            sugar.
         
            
      
            
              
              	
              
            coffee
         
            
      
            
              
              
              
            
            fish
            
         
            
      
            
              
              
            
            222
         
              ℔ hemp 
            
            
         
              @ 5. c
              =
              11.10
D
            
            
              
              
            50.
              
            Cotton 
            
         
              @
1/
              =
              
            8.33
            
          
          
            
              
              linseed oil & wh. lead
            
          
          
            
              
               Harrison.
              settle
tobo
            
            
              
              
              ld claim
            
          
          
            
              
              Mitchell’saccount
            
          
          
          
            
              
               Perry.
               Chisolm’s
claim 
            
            
              
              
               Jame Hub.
            
            
              
              
              grounds for
plaisterg 
            
          
          
            
              
               Bankhead’s tobo 
            
            
              
              Lodge
            
            
              ✓
              post office
            
          
          
          
            
              Clerk Bedfd
            
            
              Stith’s entry before
1773.
            
            
              Stith’s deed to
Wayles betw.
              May 1768
            
            
              &
              May 1773
            
          
          
          
            
              
            
            from Jame
Hub. to Nisy inclusive
            
         
              44
              
         
            
            
              
            from Betty Sal’s
             downwds
         
              30
            
      
            
              
              74
            
      
          
          
            
              2½
              ×
              18
              =
              45
              
         
            
            
              3
              ×
              26
              =
              78
            
      
            
              
              
              
              
              123
            
      
          
          
            
               Dr Steptoe’s acct
            
            
              search clk’s off. Stith’s
entry
            
            
              get surveyor to locate Scott’s in
mine
            
            
               Goodman. carry hhd tobo
            
            
              
              rectify weights
            
            
              
              get hemp
            
            
              
              cotton
            
            
              
              go by Surveyor Martin’s
            
            
              
               blankets 
            
          
          
          Surveyor.
          
            
              a copy
of Scott’s entry of Apr. 15.
89
            
            
               &
of his or
Tate’s land Apr. 26. 03  
            
          
          plat Tullis’s Stith’s, Scotts & the adjg surveys, of Wilks Timberlake & Anthony 
          search for Stith’s entry abt 1770–3
          was there not a surveyor Rd Smith
          where did Stith live?
          when did he die
          when was the cty divided?
          when did Scott come into the cty? in 1784
          that Martin run round the lines, found them full marked & of about the age of the survey
          
          
          Bedford created in 1752
           Ben Howard of Buckingh. clk
          Steptoe succeedd him in 1772. 
          
          Clerk
          search Stith’s entry 1770–3
          qualifying of Rd Smith as Survr
          qu of Bedfd of Campbell?
          prove he or Stith actually survd
          search Stith’s deed to Wayles 
          
          
            
               B. Clarke.
              }
              Scott’s visit &
offer to
buy without saying word of claim
            
            
               B. Griffin
            
          
          where does Clarke live? 
          Griffin Scott’s indisposition
          his acknolmt  
          clerk of Campbell. copy recd forcible entry
          enquire for Stith’s represent. & papers
          Surveyor of Bedfd search Stith’s su.
        